Citation Nr: 1616630	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-23 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Service connection for a bilateral eye disorder. 

2.  Service connection for a back disorder.

3.  Service connection for a left knee disorder. 

4.  Service connection for a left leg disorder. 

5.  Entitlement to a higher initial disability rating (or evaluation) in excess of 20 percent for duodenal ulcer, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1978 to July 1981.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

The record reflects that the Veteran requested a hearing before a Decision Review Officer (DRO).  See December 2009 hearing election letter.  In an April 2010 statement, the Veteran withdrew the request for a DRO hearing.  The record also reflects that the Veteran requested a Board hearing in Washington, DC (Central Office Board hearing).  See September 2010 hearing election letter.  In a February 2011 statement, the Veteran withdrew the request for a Central Office Board hearing.  See 38 C.F.R. § 20.704 (2015).

In October 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to obtain outstanding VA and private treatment records, and to provide VA examinations and opinions.  This was accomplished and the Board finds that the AOJ substantially complied with the October 2013 Board Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The appeal is REMANDED to the AOJ.


REMAND

Videoconference Board Hearing

A remand is required in this case to ensure that the Veteran is provided with a Board hearing via videoconference before a Veterans Law Judge in Washington, DC (videoconference Board hearing).  A January 2016 hearing election form shows that the Veteran requested a videoconference Board hearing in connection with this appeal.  See also January 2016 updated VA Form 9.  To ensure due process, a videoconference hearing should be scheduled, based on the earliest availability, and the Veteran and representative should be notified of the time and place of the hearing.  Because videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2015); see also 38 C.F.R. § 20.700 (2015) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference Board hearing before a Veterans Law Judge in connection with this appeal.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




